In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 15-0375V
                                    Filed: January 19, 2016
                                        UNPUBLISHED

****************************
JENNIFER REID,             *
                           *                              Damages Decision Based on Proffer;
               Petitioner, *                              Measles, Mumps, and Rubella (“MMR”)
     v.                    *                              Vaccine; Tetanus, Diphtheria,
                           *                              Acellular Pertussis (“Tdap”) Vaccine;
SECRETARY OF HEALTH        *                              Hepatitis A Vaccine; Hepatitis B
AND HUMAN SERVICES,        *                              Vaccine; Shoulder Injury Related to
                           *                              Vaccine Administration (“SIRVA”);
               Respondent. *                              Special Processing Unit (“SPU”)
                           *
****************************

Paul Brazil, Esq., Muller Brazil, LLP, Philadelphia, PA, for petitioner.
Lynn Ricciardella, Esq., U.S. Department of Justice, Washington, DC for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On April 13, 2015, Jennifer Reid filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 [the
“Vaccine Act”]. Petitioner alleged that she suffered subacromial impingement, adhesive
capsulitis, and bursitis that was caused in fact by the measles, mumps, and rubella
(MMR) vaccine; tetanus, diphtheria, acellular pertussis (Tdap) vaccine; hepatitis A
vaccine; or hepatitis B vaccine she received on May 5, 2014. Petition at 1. The case
was assigned to the Special Processing Unit of the Office of Special Masters.

     On July 8, 2015, a ruling on entitlement was issued, finding petitioner entitled to
compensation. On January 15, 2016, respondent filed a proffer on award of
compensation [“Proffer”] stating that petitioner should be awarded $120,000.00. Proffer

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
at 1. In the Proffer, respondent represented that petitioner agrees with the proffered
award. Id.

       Based on the record as a whole, the undersigned finds that petitioner is entitled
to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $120,000.00, in the form of a check payable to
petitioner, Jennifer Reid. This amount accounts for all elements of compensation
under 42 U.S.C. § 300aa-15(a) to which petitioner would be entitled.

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
              IN THE UNITED STATES COURT OF FEDERAL CLAIMS

                        OFFICE OF SPECIAL MASTERS
____________________________________
                                     )
JENNIFER REID,                       )
                                     )
            Petitioner,              )  No. 15-375V
                                     ) Chief Special Master Dorsey
v.                                   )
                                     )
SECRETARY OF HEALTH AND              )
HUMAN SERVICES,                      )
                                     )
            Respondent.              )
___________________________________ )

           RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

    I.       Compensation for Vaccine Injury-Related Items:

    Respondent proffers that, based on the evidence of record, petitioner should be

awarded $120,000.00. This amount represents all elements of compensation to which

petitioner would be entitled under 42 U.S.C. § 300aa-15(a)(1); §15(a)(3)(A); and

§15(a)(4). Petitioner agrees.

    II.      Form of the Award:

    The parties recommend that the compensation provided to petitioner, Jennifer Reid,

should be made through a lump sum payment as described below, and request that the

Chief Special Master’s decision and the Court’s judgment award the following:1

          A lump sum payment of $120,000.00 in the form of a check payable to petitioner,
          Jennifer Reid. This amount accounts for all elements of compensation under 42
          U.S.C. § 300aa-15(a) to which petitioner would be entitled.

    Petitioner is a competent adult. Evidence of guardianship is not required in this case.

1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move
the Court for appropriate relief. In particular, respondent would oppose any award for
future medical expenses, future lost wages, and future pain and suffering.


                                             1
                          Respectfully submitted,

                          BENJAMIN C. MIZER
                          Principal Deputy Assistant Attorney General

                          RUPA BHATTACHARYYA
                          Director
                          Torts Branch, Civil Division

                          VINCENT J. MATANOSKI
                          Deputy Director
                          Torts Branch, Civil Division

                          ALTHEA W. DAVIS
                          Senior Trial Counsel
                          Torts Branch, Civil Division

                          s/ Lynn E. Ricciardella
                          LYNN E. RICCIARDELLA
                          Senior Trial Attorney
                          Torts Branch, Civil Division
                          U.S. Department of Justice
                          P.O. Box 146
                          Benjamin Franklin Station
                          Washington, D.C. 20044-0146
                          Tel.: (202) 616-4356


DATED: January 15, 2016




                                2